Case 17-13886             Doc 2597       Filed 01/15/19 Entered 01/15/19 15:32:50                     Desc Main
                                         Document      Page 1 of 14

                          IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE NORTHERN DISTRICT OF ILLINOIS
                                      EASTERN DIVISION

    In re:                                                  Chapter 7

    CENTRAL GROCERS, INC., et al., 1                        Case No. 17-13886

                           Debtors.                         Hon. Pamela S. Hollis


        REVISED NOTICE OF AGENDA OF MATTERS RELATED TO CENTRAL
       GROCERS, INC., STRACK & VAN TIL SUPER MARKET, INC. AND SVT, LLC
                 SCHEDULED FOR HEARING ON JANUARY 17, 2019

    Date and Time of Hearing:           January 17, 2019 at 11:00 a.m. (Central Time)

    Location of Hearing:                The Honorable Pamela S. Hollis
                                        Courtroom 644
                                        Everett McKinley Dirksen United States Courthouse
                                        219 S. Dearborn Street
                                        Chicago, IL 60604

    Copies of Motions:                  A copy of each pleading can be viewed on the Court’s website
                                        at www.ilnb.uscourts.gov and at the website of the Debtors’
                                        notice and claims agent, Prime Clerk LLC (“Prime Clerk”),
                                        at https://cases.primeclerk.com/CentralGrocers. Further
                                        information may be obtained by calling Prime Clerk at (866)
                                        727-8489.


1.           Notice of Motion and Motion of Raceway Trustee to (I) Modify the Allocation Order and
             the Allocation Analysis Approved Thereby; (II) Modify the Definition of “Net Proceeds”
             Approved by the Settlement Order; and (III) Grant Other Appropriate Relief [Docket
             No. 2406], filed by Robert M. Fishman, on behalf of Gregg E. Szilagyi, in his capacity as
             chapter 7 trustee for the bankruptcy estates of CGI Joliet, LLC, Currency Express, Inc.,
             Raceway Central, LLC, Raceway Central Calumet Park LLC, Raceway Central Chicago
             Heights LLC, Raceway Central Downers Grove LLC, Raceway Central Joliet North LLC,
             Raceway Central LLC North Valpo and Raceway Central Wheaton LLC.

                    (a)    Related Documents:

                           (i)      Order Authorizing and Approving Settlement Agreement by and
                                    Among the Secured Parties and the Official Committee of
                                    Unsecured Creditors of Central Grocers, Inc, et al., On Behalf of


1
  The Select Debtors in these Chapter 7 Cases, along with the last four digits of each Select Debtor’s federal tax
identification number, as applicable, are Central Grocers, Inc. (3170), Strack &Van Til Super Market, Inc. (2184), and
SVT, LLC (1185).


CHICAGO/#3245544
Case 17-13886            Doc 2597     Filed 01/15/19 Entered 01/15/19 15:32:50           Desc Main
                                      Document      Page 2 of 14

                                  Itself, Each of the Debtors and Each of the Debtors’ Estates [Docket
                                  No. 988].

                          (ii)    Proposed Order Granting, in Part, Motion of Raceway Trustee to (I)
                                  Modify the Allocation Order and the Allocation Analysis Approved
                                  Thereby; (II) Modify the Definition of “Net Proceeds” Approved by
                                  the Settlement Order; and (III) Grant Other Appropriate Relief
                                  [Docket No. 2472].

                          (iii)   Order Granting, in Part, Motion of Raceway Trustee to (I) Modify
                                  the Allocation Order and the Allocation Analysis Approved
                                  Thereby; (II) Modify the Definition of “Net Proceeds” Approved by
                                  the Settlement Order; and (III) Grant Other Appropriate Relief
                                  [Docket No. 2540].

                          (iv)    Hearing continued from 12/17/2018 Omnibus Hearing [Docket
                                  No. 2518].

                   (b)    Responses Filed: None.

                   (c)    Status: Pursuant to agreement with Movant’s counsel, the Trustee
                          requests that this matter be continued to the omnibus hearing set for
                          February 14, 2019 at 11:00 a.m. (CST).

2.      Notice of Motion and Trustee’s Motion to Clarify the Allocation Order to Specifically Set
        Forth the Types of Assets That are Not Subject to the Allocation Analysis and for Other
        Appropriate Relief [Docket No. 2414], filed by Michael M. Eidelman, on behalf of
        Howard B. Samuels, not individually, but as chapter 7 trustee for the estates of the Select
        Debtors.

                   (a)    Related Documents:

                          (i)     Order Authorizing and Approving Allocation of Proceeds of the
                                  Global Settlement [Docket No. 989].

                          (ii)    Affidavit of Service of Trustee’s Motion to Clarify the Allocation
                                  Order to Specifically Set Forth the Types of Assets that are Not
                                  Subject to the Allocation Analysis and for Other Appropriate Relief
                                  (Docket No. 2414) [Docket No. 2457], filed by Prime Clerk LLC.

                          (iii)   Hearing continued from 12/13/2018 Omnibus Hearing [Docket
                                  No. 2520].

                   (b)    Responses Filed: None.

                   (c)    Status: Pursuant to agreement with counsel for Gregg E. Szilagyi, the
                          chapter 7 trustee for the Raceway Estates, the Trustee requests that
                          this matter be continued to the omnibus hearing set for February 14,
                          2019 at 11:00 a.m. (CST).


CHICAGO/#3245544
Case 17-13886            Doc 2597    Filed 01/15/19 Entered 01/15/19 15:32:50           Desc Main
                                     Document      Page 3 of 14

3.      Notice of Trustee’s Second (2nd) Omnibus Objection to 503(b)(9) Claims Pursuant to
        Section 502 of the Bankruptcy Code, Bankruptcy Rule 3007 and Local Rule 3007-1
        [Docket No. 1611], filed by William W. Thorsness, on behalf of Howard B. Samuels, not
        individually, but as chapter 7 trustee for the estates of the Select Debtors.

                   (a)    Related Documents:

                          (i)     Affidavit of Service Of Justin J. Ra Regarding Notice of Trustees
                                  First (1st) Omnibus Objection to 503(b)(9) Claims, Notice of
                                  Trustees Second (2nd) Omnibus Objection to 503(b)(9) Claims,
                                  Notice of Trustees Third (3rd) Omnibus Objection to 503(b)(9)
                                  Claims, and Notice of Trustees Fourth (4th) Omnibus Objection to
                                  503(b)(9) Claims [Docket No. 1909], filed by Prime Clerk LLC.

                          (ii)    Notice of Hearing, On October 11, 2018, Regarding (A) Trustee’s
                                  First (1st) Omnibus Objection To 503(b)(9) Claims Pursuant to
                                  Section 502 Of The Bankruptcy Code, Bankruptcy Rule 3007 and
                                  Local Rule 3007-1 (Docket No. 1610); (B) Trustee’s Second (2nd)
                                  Omnibus Objection To 503(b)(9) Claims Pursuant to Section 502 Of
                                  The Bankruptcy Code, Bankruptcy Rule 3007 and Local Rule 3007-
                                  1 (Docket No. 1611) And (C) Trustee’s Third (3rd) Omnibus
                                  Objection To 503(b)(9) Claims Pursuant to Section 502 Of The
                                  Bankruptcy Code, Bankruptcy Rule 3007 and Local Rule 3007-1
                                  (Docket No. 1612) [Docket No. 2225], filed by William W.
                                  Thorsness, on behalf of Howard B. Samuels, not individually, but as
                                  chapter 7 trustee for the estates of the Select Debtors.

                          (iii)   Order Sustaining Trustee’s Second (2nd) Omnibus Objection to
                                  503(b)(9) Claims Pursuant to Section 502 of the Bankruptcy Code,
                                  Bankruptcy Rule 3007 and Local Rule 3007-1 (Docket No. 1611)
                                  [Docket No. 2220].

                          (iv)    Second Order Sustaining In Part and Continuing In Part Trustee’s
                                  First (1st) Omnibus Objection to 503(b)(9) Claims (Docket
                                  No. 1610), Second (2nd) Omnibus Objection to 503(b)(9) Claims
                                  (Docket No. 1611), And Third (3rd) Omnibus Objection to
                                  503(b)(9) Claims (Docket No. 1612), And First Order Sustaining In
                                  Part And Continuing In Part Trustee’s Fifth (5th) Omnibus
                                  Objection to 503(b)(9) Claims (Docket No. 2174) [Docket
                                  No. 2314].

                          (v)     Third Order Continuing in Part Trustee’s Second (2nd) Omnibus
                                  Objection to 503(B)(9) Claims (Docket No. 1611) [Docket
                                  No. 2435].

                          (vi)    Fourth Order Sustaining in Part and Continuing in Part Trustee’s
                                  Second (2nd) Omnibus Objection to 503(b)(9) Claims (Docket
                                  No. 1611) [Docket No. 2531].



CHICAGO/#3245544
Case 17-13886            Doc 2597     Filed 01/15/19 Entered 01/15/19 15:32:50          Desc Main
                                      Document      Page 4 of 14

                          (vii)   Hearing continued from 12/13/2018 Omnibus Hearing [Docket
                                  No. 2521].

                   (b)    Responses Filed:

                          (i)     Response of Mondelez Global, LLC to Trustee’s Second Omnibus
                                  Objection to 503(b)(9) Claims [Docket No. 2157], filed by Richard
                                  B. Polony, on behalf of Mondelez Global, LLC.

                   (c)    Status: The Trustee’s objection to the claim filed by Mondelez Global
                          LLC (No. 685) will be continued to the omnibus hearing set for
                          February 14, 2019 at 11:00 a.m. (CST).

4.      Notice of Trustee’s Fifth (5th) Omnibus Objection to 503(b)(9) Claims Pursuant to Section
        502 of the Bankruptcy Code, Bankruptcy Rule 3007 and Local Rule 3007-1 [Docket
        No. 2174], filed by William W. Thorsness, on behalf of Howard B. Samuels, not
        individually, but as chapter 7 trustee for the estates of the Select Debtors.

                   (a)    Related Documents:

                          (i)     Affidavit of Service Gerhald R. Pasabangi Regarding Notice of
                                  Trustees Fifth (5th) Omnibus Objection to 503(b)(9) Claims, and
                                  Notice of Trustees Sixth (6th) Omnibus Objection to 503(b)(9)
                                  Claims [Docket No. 2211], filed by Prime Clerk LLC.

                          (ii)    Notice of Hearing, on October 11, 2018, Regarding Trustee’s Fifth
                                  (5th) Omnibus Objection To 503(b)(9) Claims Pursuant to Section
                                  502 of The Bankruptcy Code, Bankruptcy Rule 3007 and Local Rule
                                  3007-1 (Docket No. 2174) [Docket No. 2226], filed by William W.
                                  Thorsness, on behalf of Howard B. Samuels, not individually, but as
                                  chapter 7 trustee for the estates of the Select Debtors.

                          (iii)   Second Order Sustaining In Part and Continuing In Part Trustee’s
                                  First (1st) Omnibus Objection to 503(b)(9) Claims (Docket
                                  No. 1610), Second (2nd) Omnibus Objection to 503(b)(9) Claims
                                  (Docket No. 1611), And Third (3rd) Omnibus Objection to
                                  503(b)(9) Claims (Docket No. 1612), And First Order Sustaining In
                                  Part And Continuing In Part Trustee’s Fifth (5th) Omnibus
                                  Objection to 503(b)(9) Claims (Docket No. 2174) [Docket
                                  No. 2314].

                          (iv)    Second Order Sustaining In Part and Continuing In Part Trustee’s
                                  Fifth (5th) Omnibus Objection to 503(b)(9) Claims (Docket
                                  No. 2174) [Docket No. 2421-1].

                          (v)     Third Order Continuing in Part Trustee’s Fifth (5th) Omnibus
                                  Objection to 503(b)(9) Claims (Docket No. 2174) [Docket
                                  No. 2592].



CHICAGO/#3245544
Case 17-13886            Doc 2597    Filed 01/15/19 Entered 01/15/19 15:32:50         Desc Main
                                     Document      Page 5 of 14

                          (vi)    Proposed Fourth and Final Order Sustaining Trustee’s Fifth (5th)
                                  Omnibus Objection to 503(b)(9) Claims (Docket No. 2174) [Docket
                                  No. 2594].

                          (vii)   Hearing continued from 12/13/2018 Omnibus Hearing [Docket
                                  No. 2522].

                   (b)    Responses Filed:

                          (i)     Response of Valu Merchandisers Company to Trustee’s Fifth (5th)
                                  Omnibus Objection to 503(b)(9) Claims Pursuant to Section 502 of
                                  the Bankruptcy Code, Bankruptcy Rule 3007, and Local Rule 3007-
                                  1 [Docket No. 2438], filed by Mark T. Benedict on behalf of Valu
                                  Merchandisers Company.

                   (c)    Status: This matter is going forward and the Trustee requests the
                          Court enter the Proposed Order filed on January 14, 2019 [Docket
                          No. 2594].

5.      Notice of Motion and Motion to Approve Motion of Certain Utilities for Payment of Past
        Due Postpetition Utility Charges from Adequate Assurance Account [Docket No. 1426],
        filed by Jason M. Torf on behalf of Constellation, Commonwealth Edison Company.

                   (a)    Related Documents:

                          (i)     Hearing continued from 12/13/2018 Omnibus Hearing [Docket
                                  No. 2523].

                   (b)    Responses Filed: None.

                   (c)    Status: Pursuant to agreement with Movant’s counsel, the Trustee
                          requests that this matter be continued to the next omnibus hearing set
                          for February 14, 2019 at 11:00 a.m. (CST).

6.      Notice of Motion and Motion and Application for Payment of Administrative Expenses
        [Docket No. 1050], filed by The Previant Law Firm, on behalf of The International
        Brotherhood of Teamsters and their affiliated Teamsters Union Nos. 703 and 710.

                   (a)    Related Documents:

                          (i)     Exhibits B and C, Collective Bargaining Agreements [Docket
                                  No. 1053].

                          (ii)    Agreed Order Continuing Motion and Application for Payment of
                                  Administrative Expenses filed by The International Brotherhood of
                                  Teamsters and their affiliated Teamsters Union Nos. 703 and 710
                                  [Docket No. 1334].

                          (iii)   Hearing Continued [Docket No. 1392] (RE: Notice of Motion for
                                  Allowance and Payment of Administrative Expense Priority Claim).

CHICAGO/#3245544
Case 17-13886            Doc 2597    Filed 01/15/19 Entered 01/15/19 15:32:50           Desc Main
                                     Document      Page 6 of 14

                          (iv)   Hearing continued from 12/13/2018 Omnibus Hearing [Docket
                                 No. 2524].

                   (b)    Responses Filed: None.

                   (c)    Status: Pursuant to agreement with Movant’s counsel, the Trustee
                          requests that this matter be continued to the omnibus hearing set for
                          February 14, 2019 at 11:00 a.m. (CST).

7.      Notice of Motion and Third Motion to Approve Settlements Under Bankruptcy Rule 9019
        Between the Trustee and Avoidance Action Defendants [Docket No. 2510], filed by
        Joseph L. Steinfeld, Jr. and Kara E. Castell, on behalf Howard B. Samuels, not individually,
        but as chapter 7 trustee for the estates of the Select Debtors.

                   (a)    Related Documents:

                          (i)    Amended Notice of Motion setting hearing for January 17, 2019 at
                                 11:00 a.m. [Docket No. 2517], filed by Joseph L. Steinfeld, Jr. and
                                 Kara E. Castell, on behalf Howard B. Samuels, as chapter 7 trustee
                                 for Central Grocers, Inc.

                   (b)    Responses Filed: None.

                   (c)    Status: This matter is going forward and the Trustee requests the
                          Court enter the Proposed Order filed on December 12, 2018 [Docket
                          No. 2510-1].

8.      Notice of Motion and Motion of to Authorize Select Trustee to Operate Business of Select
        Debtors and for Related Relief [Docket No. 2554], filed by Michael M. Eidelman, on
        behalf of Howard B. Samuels, not individually, but as chapter 7 trustee for the estates of
        the Select Debtors.

                   (a)    Related Documents:

                          (i)    Affidavit of Service of Daniel Kounin regarding Motion of Select
                                 Trustee to Operate Business of Select Debtors and for Related Relief
                                 [Docket No. 2555], filed by Prime Clerk LLC.

                   (b)    Responses Filed: None.

                   (c)    Status: This matter is going forward and the Trustee requests the
                          Court enter the Proposed Order filed on December 21, 2018 [Docket
                          No. 2554-1].

9.      Notice of Motion and Motion to Compel Associated Wholesale Grocers, Inc.’s Compliance
        with Subpoena [Docket No. 2584], filed by William W. Thorsness and Leo B.
        Oppenheimer, on behalf of Howard B. Samuels, not individually, but as chapter 7 trustee
        for the estates of the Select Debtors.

                   (a)    Related Documents:

CHICAGO/#3245544
Case 17-13886            Doc 2597    Filed 01/15/19 Entered 01/15/19 15:32:50           Desc Main
                                     Document      Page 7 of 14

                          (i)    Affidavit of Service of Gerhald R. Pasabangi regarding Motion of
                                 Select Trustee to Operate Business of Select Debtors and for Related
                                 Relief [Docket No. 2590], filed by Prime Clerk LLC.

                   (b)    Responses Filed:

                          (i)    Associated Wholesale Grocers, Inc.’s Objection to Trustee’s Motion
                                 to Compel Associated Wholesale Grocers, Inc.’s Compliance with
                                 Subpoena [Docket 2595], filed by Don J. Mizerk and Mark T.
                                 Benedict, on behalf of Associated Wholesale Grocers, Inc.

                   (c)    Status: This matter is going forward and the Trustee requests the
                          Court enter the Proposed Order filed on January 7, 2019 [Docket
                          No. 2584-6].

10.     Notice of Motion and Motion to Approve Stipulation and Protective Order [Docket
        No. 2585], filed by William W. Thorsness and Leo B. Oppenheimer, on behalf of Howard
        B. Samuels, not individually, but as chapter 7 trustee for the estates of the Select Debtors.

                   (a)    Related Documents: None.

                   (b)    Responses Filed: None.

                   (c)    Status: This matter is going forward and the Trustee requests the
                          Court enter the Proposed Order filed on January 8, 2019 [Docket
                          Nos. 2585-3 and 2585- 4].

11.     ASK and RCT Adversary Proceedings. Attached as Exhibit 1 is a list of the active
        adversary proceedings which the Trustee has filed.

                   (a)    Status: Pursuant to the Procedures Orders applicable to each of these
                          adversary proceedings [Docket Nos. 1533-1534], the Trustee is working
                          to resolve each of the adversary proceedings set forth on Exhibit 1. All
                          adversary proceedings on Exhibit 1 will be continued to the omnibus
                          hearing set for February 14, 2019 at 11:00 a.m. (CST).

Dated: January 14, 2019                                Respectfully submitted,

                                                       Howard B. Samuels, not individually, but as
                                                       chapter 7 trustee for the estates of Central
                                                       Grocers, Inc., Strack & Van Til Super
                                                       Market, Inc. and SVT, LLC

                                                       By:    /s/ Michael M. Eidelman
                                                             One of his attorneys




CHICAGO/#3245544
Case 17-13886       Doc 2597     Filed 01/15/19 Entered 01/15/19 15:32:50   Desc Main
                                 Document      Page 8 of 14

Michael M. Eidelman (#6197788)
William W. Thorsness (#6290913)
Allison B. Hudson (#6313079)
Vedder Price P.C.
222 North LaSalle Street, Suite 2600
Chicago, Illinois 60601
(312) 609 7500 telephone
(312) 609 5005 facsimile
meidelman@vedderprice.com
wthorsness@vedderprice.com
ahudson@vedderprice.com




CHICAGO/#3245544
Case 17-13886       Doc 2597      Filed 01/15/19 Entered 01/15/19 15:32:50            Desc Main
                                  Document      Page 9 of 14



                                      Certificate of Service

       Michael M. Eidelman, the undersigned attorney, hereby certifies that on January 14, 2019,
he caused the foregoing Notice of Agenda of Matters Scheduled for Hearing on January 17,
2019 to be served on the CM/ECF registrants.

                                                      /s/ Michael M. Eidelman



Mailing Information for Case 17-13886
Electronic Mail Notice List, via the Court’s CM/ECF system.

The following is the list of parties who are currently on the list to receive e-mail notice/service
for this case:

Howard L. Adelman hla@ag-ltd.com, dbaird@ag-ltd.com
David A Agay dagay@mcdonaldhopkins.com, mbrady@mcdonaldhopkins.com;
bkfilings@mcdonaldhopkins.com
Angela M Allen aallen@jenner.com
R Scott Alsterda rsalsterda@nixonpeabody.com
Brock Alvarado brock@gowithalvarez.com
Mark A. Amendola mamendola@martynlawfirm.com
Thomas J. Angell tangell@jbosh.com
Amy A Aronson amyaronson@comcast.net, amyaronson@comcast.net
Ronald Barliant ronald.barliant@goldbergkohn.com, kristina.bunker@goldbergkohn.com
Karl R Barnickol kbarnickol@nge.com, ewilson@nge.com, ecfdocket@nge.com
Edric S Bautista ebautista@sanchezdh.com
Mark T Benedict mark.benedict@huschblackwell.com, susan.williams@huschblackwell.com
Robert R Benjamin rrbenjamin@gct.law, mperez@gct.law, myproductionss@gmail.com,
tstephenson@gct.law, aleon@gct.law, r61390@notify.bestcase.com
John A Benson jbenson@huckbouma.com
Brendan G Best bgbest@varnumlaw.com, wrkyles@varnumlaw.com
Amber L Bishop amichlig@salawus.com
Richard A Bixter richard.bixter@hklaw.com
Ira Bodenstein iratrustee@shawfishman.com, IL29@ecfcbis.com, plove@foxrothschild.com,
chdocket@foxrothschild.com
Mark V Bossi mbossi@thompsoncoburn.com
Michael A Brandess mbrandess@sfgh.com, bkdocket@sfgh.com
Daniel Breen danbreen@breenlawchicago.com
Alexander F Brougham abrougham@ag-ltd.com, dbaird@ag-ltd.com
David R Brown dbrown@springerbrown.com, iprice@springerbrown.com
Abraham Brustein abrustein@dimonteandlizak.com, jjarke@dimontelaw.com
Kurt M. Carlson kcarlson@carlsondash.com, knoonan@carlsondash.com;
bmurzanski@carlsondash.com
Theresa B Carney tcarney@rfclaw.com, khutson@rfclaw.com


CHICAGO/#3245544
Case 17-13886      Doc 2597   Filed 01/15/19 Entered 01/15/19 15:32:50     Desc Main
                              Document     Page 10 of 14

Patrick W Carothers pcarothers@leechtishman.com, ghauswirth@leechtishman.com;
bankruptcy@leechtishman.com; dtomko@leechtishman.com
W. Kent Carter kentcarter@gordonrees.com, estoneking@grsm.com
Timothy R Casey timothy.casey@dbr.com, andrew.groesch@dbr.com
Kara E Casteel kcasteel@askllp.com, lmiskowiec@askllp.com
Steven B Chaiken schaiken@ag-ltd.com, aweir@ag-ltd.com
Aaron B Chapin aaron.chapin@huschblackwell.com, litigation.docket@huschblackwell.com;
HBCourtFilings-CHI@huschblackwell.com
Barry A Chatz barry.chatz@saul.com, jurate.medziak@saul.com
Scott R Clar sclar@cranesimon.com, mjoberhausen@cranesimon.com;
asimon@cranesimon.com
Peter A Clark pclark@btlaw.com
Matthew A Clemente mclemente@sidley.com, efilingnotice@sidley.com,
mgustafson@sidley.com, mgburke@sidley.com
Michael R Collins michael.collins@collinsandcollins.com,
eric.anderson@collinsandcollins.com
William J Connelly wconnelly@hinshawlaw.com, ihernandez@hinshawlaw.com
Benjamin Court benjamin.court@stinson.com
Heather M Crockett heather.crockett@atg.in.gov, carrie.gale@atg.in.gov
Amy E Daleo adaleo@cohonraizes.com
Darrell Daley darrell@daleylawyers.com, samantha@daleylawyers.com
Charles Dargo dargo@bettercallmylawyer.com
Aaron Davis aaron.davis@bclplaw.com, CHDocketing@bclplaw.com;
kathryn.farris@bclplaw.com
Daniel P. Dawson ddawson@nisen.com, adrag@nisen.com
Steven M De Falco sdefalco@meuerslawfirm.com, lrogers@meuerslawfirm.com,
snurenberg@meuerslawfirm.com
Shelly A. DeRousse sderousse@freeborn.com, bkdocketing@freeborn.com;
jhazdra@ecf.inforuptcy.com
John S. Delnero jdelnero@pedersenhoupt.com, koblazny@pedersenhoupt.com
Tejal S. Desai tdesai@llflegal.com, tdesai@llflegal.com
Bruce C. Dopke bdopke@stahlcowen.com, bruce@dopkelaw.com
Brian M. Dougherty bmd@gsrnh.com, kam@gsrnh.com
David R Doyle ddoyle@foxrothschild.com, kjanecki@foxrothschild.com
Kevin C. Driscoll kevin.driscoll@btlaw.com, jriazi@btlaw.com; ddotts@btlaw.com
Nicholas R Dwayne ndwayne@ag-ltd.com, tslack@ag-ltd.com
Michael M. Eidelman meidelman@vedderprice.com, ecfdocket@vedderprice.com; michael-
eidelman-9405@ecf.pacerpro.com; 7610@ecf.pacerpro.com
Mary J Fassett mjf@mccarronlaw.com
Ian Fisher ifisher@hahnlaw.com, cmbeitel@hahnlaw.co, mridebitetto@hahnlaw.com
Robert M Fishman rfishman@foxrothschild.com, kjanecki@foxrothschild.com
Mason N Floyd mfloyd@clarkhill.com, lstephens@clarkhill.com
Joseph D Frank jfrank@fgllp.com, jkleinman@fgllp.com, mmatlock@fgllp.com;
csucic@fgllp.com; csmith@fgllp.com
Patricia B Fugee patricia.fugee@fisherbroyles.com, ecf@cftechsolutions.com
Thomas B Fullerton thomas.fullerton@akerman.com
Joshua A Gadharf jgadharf@mcdonaldhopkins.com, mhdocket@mcdonaldhopkins.com
George P Galanos geogalanos@ameritech.net, lawclerk.galanoslaw@gmail.com;
geogalanos@gmail.com
CHICAGO/#3245544
Case 17-13886      Doc 2597   Filed 01/15/19 Entered 01/15/19 15:32:50   Desc Main
                              Document     Page 11 of 14

Matthew Gartner matthew.gartner@huschblackwell.com, legalsupportteam-10flnorth-
slc@huschblackwell.com
Sara J Geenen sjg@previant.com, cmw@previant.com
Karen R Goodman kgoodman@taftlaw.com, nbeagan@taftlaw.com
Danielle J. Gould dszukala@burkelaw.com
Gordon E. Gouveia ggouveia@foxrothschild.com, orafalovsky@foxrothschild.com
Thomas G Grace thomas@dispartilaw.com
Trinitee G. Green trinitee.green@bclplaw.com, CHDocketing@bclplaw.com
Joshua D. Greene jgreene@springerbrown.com, iprice@springerbrown.com
E. Philip Groben pgroben@gcklegal.com, bcervantes@gcklegal.com,
rrodriguez@gcklegal.com
Joel D Groenewold jdgroenewold@kopkalaw.com
Michael J Gunderson bankruptcy@chicago.com, lopez@gundersonfirm.com
Alison M Gutierrez alison.gutierrez@kutakrock.com
John W Guzzardo jguzzardo@hmblaw.com, ecfnotices@hmblaw.com
Benjamin E Haskin bhaskin@agdglaw.com, jgrote@agdglaw.com
Scott J Helfand Scott.Helfand@huschblackwell.com, LegalSupportTeam-Lit-TM-
CHI@huschblackwell.com
Caleb T Holzaepfel caleb.holzaepfel@huschblackwell.com, LegalSupportTeam-Lookout-
CHT@huschblackwell.com, caleb-holzaepfel-9767@ecf.pacerpro.com
Mark J Horwitz mark@thehorwitzlawgroup.com
Allison Hudson ahudson@vedderprice.com, ecfdocket@vedderprice.com
Timothy M Hughes thughes@lavellelaw.com, r41234@notify.bestcase.com
Chad J Husnick chusnick@kirkland.com, will.guerrieri@kirkland.com
Paula K. Jacobi pjacobi@btlaw.com, jsantana@btlaw.com
Todd C Jacobs tjacobs@bradleyriley.com, docket@bradleyriley.com
Elizabeth L Janczak ejanczak@freeborn.com, bkdocketing@freeborn.com
Roland G Jones pacer.rolandjones@gmail.com
Brett A Kaufman brett@kaufmanlegal.net
Martin S Kedziora kedzioram@gtlaw.com, hernandezden@gtlaw.com;
CHILitDock@GTLAW.com; doranb@gtlaw.com
Benjamin Kelly benkellysr@comcast.net
Randall Klein randall.klein@goldbergkohn.com, amy.halpin@goldbergkohn.com
Candice L Kline kline@carpenterlipps.com, figueroa@carpenterlipps.com
William B Kohn kohn@wbkohnlaw.com
Lawrence J Kotler ljkotler@duanemorris.com
Kay Kress kressk@pepperlaw.com
David O. Kreuter dkreuter@kgatty.com
Gina B Krol gkrol@cohenandkrol.com, gkrol@cohenandkrol.com;
acartwright@cohenandkrol.com; jneiman@cohenandkrol.com
Robert J. Labate robert.labate@hklaw.com
Joseph H Langerak jhlangerak@jacksonkelly.com, arsatterfield@jacksonkelly.com;
abigail.harrington@jacksonkelly.com
Ronald F Layer legal@layerlaw.com
Patrick S Layng USTPRegion11.ES.ECF@usdoj.gov
Vincent E. Lazar vlazar@jenner.com, docketing@jenner.com; thooker@jenner.com
Caren A Lederer calederer@gct.law, mperez@gct.law, stasciotti@gct.law,
tstephenson@gct.law, aleon@gct.law


CHICAGO/#3245544
Case 17-13886      Doc 2597   Filed 01/15/19 Entered 01/15/19 15:32:50   Desc Main
                              Document     Page 12 of 14

David P Leibowitz dleibowitz@lakelaw.com, jstorer@lakelaw.com;
storerjr58596@notify.bestcase.com; ecf@lodpl.com
Caren A Lederer calederer@gct.law, mperez@gct.law, stasciotti@gct.law,
tstephenson@gct.law, aleon@gct.law
Alfred S Lee alee@lawpmh.com
David P Leibowitz dleibowitz@lakelaw.com,
jstorer@lakelaw.com;storerjr58596@notify.bestcase.com;ecf@lodpl.com
Pamela J Leichtling pleichtling@clarkhill.com, jwoyan@clarkhill.com
Mark E Leipold mleipold@gouldratner.com, gferguson@gouldratner.com;
lgray@gouldratner.com; mhannon@gouldratner.com; gould-ecfs_notice@juralaw.net
James Lessmeister jlessmeister@lessmeisterlaw.com
Kyle A Lindsey klindsey@jnlegal.net, cjohnson@jnlegal.net
Douglas J. Lipke dlipke@vedderprice.com, ecfdocket@vedderprice.com;
7610@ecf.pacerpro.com; doug-lipke-7162@ecf.pacerpro.com
Jennifer G Lurken jlurken@gislason.com
Robert B. Marcus rmarcus@attorneymm.com, mail@attorneymm.com
Teresa A Massa tam@terrellandthrall.com
G. Alexander McTavish amctavish@fmcolaw.com
Mark Melickian mmelickian@sfgh.com, joconnor@sfgh.com; mbrandess@sfgh.com;
bkdocket@sfgh.com
Todd C Meyers tmeyers@kilpatricktownsend.com, gfinizio@kilpatricktownsend.com
Nicholas M Miller nmiller@ngelaw.com, ecfdocket@ngelaw.com; cdennis@ngelaw.com;
mmirkovic@ngelaw.com
George R Mesires george.mesires@faegrebd.com, darlene.walker@FaegreBD.com,
faegrebddocket@faegrebd.com, nora.schweighart@FaegreBD.com
Bryan E. Minier bminier@lathropgage.com, mvargas@lathropgage.com;
krodriguez@lathropgage.com
James P Moloy jmoloy@boselaw.com, mwakefield@boselaw.com
Michael C. Moody mmoody@orourkeandmoody.com, firm@orourkeandmoody.com,
morourke@orourkeandmoody.com
James E. Morgan jem@h2law.com, smckinney@howardandhoward.com
Justin Morgan justin.morgan@bclplaw.com
Peter Morrison peter.morrison@squirepb.com, cle_dckt@squirepb.com
Kevin H Morse kevin.morse@saul.com
James Naisbitt jnaisbitt@aol.com
Lauren Newman lnewman@thompsoncoburn.com, chicagodocketing@thompsoncoburn.com;
aversis@thompsoncoburn.com; bray@thompsoncoburn.com
Ha M Nguyen ha.nguyen@usdoj.gov, denise.delaurent@usdoj.gov,
Kathryn.m.gleason@usdoj.gov
John L Nisivaco john@chicagoinjurylaw.com
R Timothy Novel tnovel@agdglaw.com
Peter Nozicka peter@trapplaw.com
Sven T Nylen sven.nylen@klgates.com
John R O’Connor joconnor@sfgh.com, bkdocket@sfgh.com
Michael V Ohlman mvohlman@ohlmanlaw.com, admin@ohlmanlaw.com
Leo Oppenheimer loppenheimer@rctlegal.com
Frederick Perillo fp@previant.com, jb@previant.com
Nancy A Peterman petermann@gtlaw.com, chilitdock@gtlaw.com; greenbergc@gtlaw.com


CHICAGO/#3245544
Case 17-13886      Doc 2597   Filed 01/15/19 Entered 01/15/19 15:32:50      Desc Main
                              Document     Page 13 of 14

Ann E Pille ann.pille@dlapiper.com, apille@reedsmith.com; bankruptcy-
2628@ecf.pacerpro.com
Jerome W Pinderski jerome@pinderski.com
Richard B. Polony rpolony@hinshawlaw.com, sedelmai@hinshawlaw.com,
courtfiling@hinshawlaw.com, cortiz@hinshawlaw.com
Scott A Pyle spyle@rubinoruman.com, amanuel@rubinoruman.com; ttoso@rubinoruman.com
Robert Radasevich rradasevich@ngelaw.com, ewilson@nge.com; ecfdocket@ngelaw.com
Richard W. Rappold rwr@rappoldlaw.com
Phillip S. Reed preed@pfs-law.com, nvizzini@pfs-law.com
David Richardson drichardson@neryrichson.com
Sheldon E Richie srichie@rg-austin.com
Leigh D Roadman lroadman@clarkhill.com, lstephens@clarkhill.com
Adam B. Rome arome@grglegal.com, abernath@grglegal.com
Mark D. Roth markdroth@gmail.com
Corey Rubenstein crubenstein@loeb.com, kencinas@loeb.com, chdocket@loeb.com,
_CHLitParalegals@loeb.com
Todd J Ruchman amps@manleydeas.com
William J Ryan wryan@scandagliaryan.com, dwaters@scandagliaryan.com;
dmaziarka@scandagliaryan.com
Tanya M Salman tmsalman@michaelbest.com, jlbrown@michaelbest.com;
courtmail@michaelbest.com
Derek D Samz dsamz@dimontelaw.com, mrussell@dimontelaw.com
Ronald L Sandack ronald@gaido-fintzen.com, esaldivar@gaido-fintzen.com
Walter Sandoval wfs@hilbrich.com
Dennis M Sbertoli dsbert4978@aol.com
Paul H Scheuerlein pscheuerlein@gaido-fintzen.com, lynette@g-f.co; ecf@g-f.co
Scott N. Schreiber sschreiber@clarkhill.com, blambert@clarkhill.com
Jeffrey M Schwartz jschwartz@muchshelist.com, nsulak@muchshelist.com
Mary A Shipley ashipley@mcguirewoods.com, djohnson@mcguirewoods.com
Stephen Smalling sjs@capronlaw.com
Kevin C Smith ksmith@smithsersic.com, dgreen@smithsersic.com
Charles S. Stahl, Jr. cstahl@smbtrials.com
Peter S Stamatis peter@stamatislegal.com
Joseph L. Steinfeld jsteinfeld@askllp.com, lmiskowiec@askllp.com; kcasteel@askllp.com;
gunderdahl@askllp.com; rreding@askllp.com; brubis@askllp.com; bmcgrath@askllp.com;
mudem@askllp.com; jchristian
Stephen B Sutton ssutton@lathropgage.com
Paul Swanson pswanson@steinhilberswanson.com, hsaladin@steinhilberswanson.com;
9572849420@filings.docketbird.com
Joseph R Swee jswee@scandagliaryan.com, dwaters@scandagliaryan.com;
cfron@scandagliaryan.com
Gregg Szilagyi gs@tailserv.com
Robert D Tepper rtepper@sabt.com, SummersM@ballardspahr.com; tsobieraj@satcltd.com
William W Thorsness wthorsness@vedderprice.com, ecfdocket@vedderprice.com;
ewatt@vedderprice.com; 7610@ecf.pacerpro.com; william-thorsness-6297@ecf.pacerpro.com
Jason M Torf jtorf@hmblaw.com, ecfnotices@hmblaw.com
Jessica Tovrov jessica@tovrovlaw.com
Daniel E Tranen Daniel.tranen@wilsonelser.com, mark.ledwin@wilsonelser.com
Mark R Valley mvalley@lawmrv.com, mcaiazzo@lawmrv.com
CHICAGO/#3245544
Case 17-13886      Doc 2597   Filed 01/15/19 Entered 01/15/19 15:32:50   Desc Main
                              Document     Page 14 of 14

John D. VanDeventer jvandeventer@jenner.com
Eric P VanderPloeg evanderploeg@burkelaw.com
Elizabeth B Vandesteeg evandesteeg@sfgh.com, bkdocket@sfgh.com
Rion Vaughan rvaughan@mcdonaldhopkins.com, mbrady@mcdonaldhopkins.com;
lburrell@mcdonaldhopkins.com
Richard W Ward rwward@airmail.net
Michael D Warner mwarner@coleschotz.com, klabrada@coleschotz.com
Brian P Welch bwelch@burkelaw.com, gbalderas@burkelaw.com
David K Welch dwelch@burkelaw.com, gbalderas@burkelaw.com; bwelch@burkelaw.com;
welchdr67393@notify.bestcase.com
Erin A West ewest@gklaw.com, kboucher@gklaw.com; sshank@gklaw.com
Amanda J Wiese bankruptcy@hsbattys.com, bk4hsbm@gmail.com




CHICAGO/#3245544
